Citation Nr: 0029678	
Decision Date: 11/13/00    Archive Date: 11/16/00	

DOCKET NO.  98-03 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
retiring in August 1993.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 1999 rating determination, entitlement to 
individual unemployability and eligibility for dependents' 
educational assistance was granted.  Accordingly, these 
issues are not before the Board at this time.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) held that on a claim for an original 
or increased rating, the claimant must be generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  In addition, the veteran's representative has 
submitted written argument regarding the issues cited above 
in August and October 2000.  Accordingly, the Board will 
address only the remaining claims.  


REMAND

This matter appears before the Board while a number of 
significant legislative changes governing the adjudication 
process either have become law (See Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)), or are 
apparently destined to become law.  The thrust of these 
provisions is the elimination of the requirement that a 
claimant come forward with a well-grounded claim, and a 
codification of certain requirements of the duty to assist.  
The exact impact of many of these provisions is not clear at 
this time.  There are, however, a number of aspects of the 
current record that require further development regardless of 
the ultimate state of the law.  

First, there is a medical record dated June 1996 from a 
medical provider in German.  It appears to pertain clearly to 
at least a back disability.  The record before the Board does 
not reflect that the RO has obtained and reviewed a 
translation of this report.  

Second, the record reflects indications the appellant has 
received benefits from the Social Security Administration 
(SSA) for disability.  Given the circumstances of this case, 
it appears highly probable that these records are relevant to 
the service connection claims, and perhaps the claims for an 
increased rating. 

Third, and in light of number one, it appears the physician 
who conducted the VA examination in July 1997 addressing back 
and left ankle disabilities did not have available relevant 
evidence pertaining to the history of the disability.  
Further, the examination report does not contain an opinion 
whether the current back and left ankle condition were 
causally linked to service.  

Fourth, as there is a possibility that additional relevant 
evidence with regard to the hearing loss disability may be 
obtained, the Board will defer action on that claim.  

In light of the above, this case is remanded for the 
following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should request records from the 
SSA concerning the veteran's disability 
claim.  38 U.S.C.A. § 5106 (West 1991).  The 
RO should also request that the veteran 
identify any additional medical or other 
evidence relevant to his claims that has not 
already been obtained by VA. 

3.  The RO should obtain a translation of the 
June 1996 medical report and make it part of 
the record.

4.  The RO should review the record in light 
of recent legislative changes to determine 
whether the requirements of the legislation 
concerning development, including notice to 
the claimant, have been satisfied.

5.  Following completion of the above, 
the RO should have the claimant examined 
by an appropriately qualified physician.  
The purpose of the examination is to 
determine the nature and etiology of any 
current back and left ankle disability.  
The claims folder, or relevant records 
from the claims folder, should be made 
available to the physician for review in 
conjunction with the examination.  
Following the examination and a review of 
the record, the physician should provide 
a diagnosis of any current back and left 
ankle pathology and then provide an 
opinion as to the degree of medical 
probability that any current back and or 
left ankle pathology is causally related 
to any disease or injury of service 
origins.  Any opinions expressed must be 
accompanied by a rationale.

The veteran is advised that failure to 
report for a scheduled examination may 
have adverse consequences to his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital to his claim.  Moreover, under 38 
C.F.R. § 3.655 (2000), where a claimant 
fails without good cause to appear for a 
scheduled examination in conjunction with 
a claim for increase, the claim will be 
denied.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


